Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 1 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 2 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 3 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 4 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 5 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 6 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 7 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 8 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 1 Page 9 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 10 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 11 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 12 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 13 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 14 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 15 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 16 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 17 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 18 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 19 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 20 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 21 of 22
Case 18-70870-JAD   Doc 103-1 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                           Exhibit 1 Page 22 of 22
